Citation Nr: 1113535	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-30 079	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for joint pain to include as secondary to service-connected ulcerative colitis (Crohn's disease).  

2.  Whether new and material evidence has been presented to reopen the claim of service connection for skin disease to include as secondary to service-connected ulcerative colitis (Crohn's disease).  

3.  Entitlement to service connection for muscle pain to include as secondary to service-connected ulcerative colitis (Crohn's disease).  

REPRESENTATION
 
Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1958 to November 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Veteran appeared at hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

The reopened claim of service connection for joint pain and the claim of service connection muscle pain are REMANDED to the RO via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  In a rating decision in June 2004, the RO denied service connection for joint pain, arthralgia of the left shoulder and right hip; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final.

2.  The additional evidence presented since the rating decision in June 2004 relates to an unestablished fact necessary to substantiate the claim for joint pain. 





3.  In a rating decision in June 2004, the RO denied service connection for skin disease, actinic keratoses and basal cell carcinoma; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final.

4.  The additional evidence presented since the rating decision in June 2004 is either cumulative or does not related to an unestablished fact necessary to substantiate the claim of service connection for skin disease.   


CONCLUSIONS OF LAW

1.  The rating decision in June 2004 by the RO, denying service connection for a joint pain, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in June 2004 by the RO, denying service connection for a joint pain, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The rating decision in June 2004 by the RO, denying service connection for skin disease, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision in June 2004 by the RO, denying service connection for skin disease, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the application to reopen the claims of service connection for joint pain and for skin disease, the RO provided pre-adjudication VCAA notice by letters, dated in March 2006 and in September 2006.  



The Veteran was notified that new and material evidence was needed to reopen the claims, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claims were previously denied, that is, no chronic disability in service and no relationship between the claimed disabilities and steroid therapy for the service-connected ulcerative colitis (Crohn's disease).  

The VCAA notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service, as well as the type of evidence needed to substantiate a claim of secondary service connection, namely, a service-connected disability either caused or aggravated the claimed disability. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre- adjudication VCAA notice)); Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and material evidence claim)





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

On the reopened claim of service connection for joint pain and the claim of service connection muscle pain, further procedural and evidentiary development is needed and the claims are the subject of the REMAND.  

On the new and material evidence of claim for skin disease, whereas here the claim has been previously denied, a subsequent claim may not be considered on the merits unless new and material evidence has been presented.  Although the RO afforded the Veteran a VA examination and obtained a VA medical opinion and reopened the claim and considered the claim on the merits, regardless of how the RO ruled on the question of reopening, there is a jurisdictional bar under 38 U.S.C.A. § 7105(c) against reopening a claim in the absence of new and material evidence.  Under  38 U.S.C.A. §§ 7105(c) and 5108, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and the Board is not limited to considering only the merits of the claim as decided by the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

Unless new and material evidence is presented, another VA examination or medical opinion is not authorized under 38 C.F.R. § 3.159(c)(4)(iii).  As the Board herein determines that new and material evidence on the claim of service connection for skin disease has not been presented, another VA medical examination or medical opinion is not required under the duty to assist.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims 

Procedural Background 

In a rating decision in February 1963, the RO granted service connection for ulcerative colitis.  In a rating decision in August 1985, the RO amended the disability to include Crohn's disease. 

In October 2003, the Veteran raised the claims of service connection for joint pain and for a skin condition secondary to service-connected ulcerative colitis (Crohn's disease), including steroid therapy. 

In adjudicating the claims, in a rating decision in June 2004, the RO denied service connection for joint pain, arthralgia of the left shoulder and right hip, on grounds that a joint disability was not shown in service and that joint pain alone was not a disability, and that joint pain was unrelated to service-connected ulcerative colitis, including steroid (Prednisone) therapy in the absence of evidence of a chronic disability.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final by operation of law based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

In the same rating decision dated in June 2004, the RO also denied service connection for skin disease, actinic keratoses and basal cell carcinoma, on grounds that the skin conditions were not shown in service and that skin diseases, actinic keratoses and basal cell carcinoma, were unrelated to service-connected ulcerative colitis, including steroid (Prednisone) therapy.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final by operation of law based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.


In January 2006, the Veteran applied to reopen the claims of service connection for joint and skin conditions secondary to service-connected ulcerative colitis, including steroid (Prednisone) therapy as well as the claim of service connection for a muscle pain claimed as secondary to service-connected ulcerative colitis, including steroid (Prednisone) therapy.  

While on appeal, in February 2008, the Veteran raised the claim of service connection for osteopenia, involving the lumbar spine and the right and left hips, secondary to service-connected ulcerative colitis, including steroid (Prednisone) therapy.  Although osteopenia differs from the claimed joint pain, skin conditions, and muscle pain, the Board construes the claim as within the scope of the claims already filed.  For this reason, the Board is considering the evidence, pertaining to osteopenia, in the context of whether new and material evidence has been submitted to reopen the claim of service connection for joint pain, which included the right hip, as osteopenia also affects a hip.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (VA should construe a claim based on the reasonable expectations of a non-expert claimant and the evidence developed in processing the claim). 

New and Material Evidence Defined 

As the claims to reopen were received after August 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence considered at the time of the rating decision by the RO in June 2004 consisted of the service treatment records, VA records, and private medical records. 

The service treatment records show that during hospitalization from March to May 1962 Veteran was diagnosed with ulcerative colitis.  In May 1962, the Veteran was started on Prednisone, a steroid, with a gradual taper from 60 mg. to 10 mg. a day over the period from May 1962 to October 1962.  There were no positive physical findings, such as joint pain of the shoulders, back, or hips, or a skin condition, or muscle pain. 

After service, on VA examination in January 1963, it was noted that the Veteran was on Prednisone.  There were no positive physical findings, such as joint pain of the shoulders, back, or hips, or a skin condition, or muscle pain. 

Service department records show that in May 1964 it was noted that the Veteran had not been on medication for colitis since January 1963.  In May 1964 and in May 1965, the physical examinations were within normal limits. 

On VA examination in July 1971, it was noted that the Veteran's steroid therapy had been completely discontinued by the spring of 1963. 





In May 1971, a private physician reported that Crohn's disease with involvement of the terminal ileum was diagnosed by X-ray in 1969.  In December 1980, the Veteran was on tetracycline for Crohn's disease.  From 1981 to 1984, in addition to tetracycline, the Veteran was taking Prednisone.  

VA records show that from 1985 to 1988 the Veteran was on Prednisone and tetracycline.  In October 1988, VA discontinued Prednisone.  

VA records show that in January 1998 the Veteran complained of shoulder pain.  

Private medical records show that in 2000 the Veteran had a lesion on his nose which was positive for basal cell carcinoma and actinic keratosis. 

VA records show that in February 2003 a nuclear bone density study showed osteopenia of the lumbosacral spine and left hip.  In March 2004, the Veteran was put on a Prednisone taper for treatment of Crohn's disease. 

On VA examination in April 2004, the VA examiner was to assess whether Prednisone caused the Veteran's joint condition or skin condition.  The VA examiner stated that the Veteran's joints problem were right hip pain, arthralgia, and left shoulder pain, arthralgia, without limitation of motion or signs of functional loss.  X -rays of the hips showed no abnormalities.  The VA examiner stated that Prednisone for ulcerative colitis did not cause joint arthralgia. 

The VA examiner also stated that neither basal cell carcinoma nor actinic keratoses were related to Prednisone or tetracycline.  The VA examiner stated that the Veteran had very little pigmentation in his skin and that the Veteran had light colored eyes and light hair, which were classic signs for the development of actinic keratoses due to sun rays.  

The VA examiner stated that the skin problem was classic actinic keratoses with basal cell carcinoma unrelated to colitis or to treatment of colitis.


VA records show that in May 2004 the Veteran was treated for actinic keratoses on the forehead and arm.   

Additional Evidence and Analysis

Joint Pain 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is, either evidence of a joint disability in service or a current joint disability related to service-connected ulcerative colitis (Crohn's disease), including steroid (Prednisone) therapy. 

In November 2005, the Veteran testified he was on Prednisone and tetracycline for about 11 years for treatment of Crohn's disease.  The evidence is cumulative, that is, supporting evidence of evidence previously considered, namely, that the Veteran was prescribed Prednisone, a steroid, for treatment of service-connected ulcerative colitis (Crohn's disease) for a prolonged period, including in service and after service for about a year beginning in April 1962 and then from about at least 1980 to 1988.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

VA records show that in June 2006 the Veteran complained of low back pain, which appeared either to be musculo-skeletal or degenerative joint disease.  In September 2010 X-rays showed degenerative change in the left shoulder.  To the extent the evidence documents continuing joint pain, the evidence is cumulative, that is, supporting evidence of evidence previously considered, namely, VA records showed that in January 1998 the Veteran complained of shoulder pain.  In February 2003, the Veteran was evaluated for low back pain and a nuclear bone density study showed osteopenia of the lumbosacral spine and left hip.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156. 


VA records in November 2007 show that a bone density study was consistent with osteopenia of the lumbar spine and left hip.  The evidence is cumulative, that is, supporting evidence of previously considered evidence, namely, a bone density study with similar findings in February 2003.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  

To the extent it relates to joint pain, on VA examination in January 2008, the VA examiner stated that Crohn's disease, resulting in nutritional deficiencies, and steroid usage would be factors in the development of osteopenia in the lumbar spine and left hip.  To the extent it relates to joint pain, in March 2008, a private physician stated that osteopenia in the L-4 vertebral body and left hip were the result of Crohn's disease, smoking, and the use of steroids. 

As the claim of service connection for joint pain was denied, in part, on the grounds that a current joint disability related to service-connected ulcerative colitis (Crohn's disease), including steroid (Prednisone) therapy, was not shown, the medical opinions are new and material evidence as the opinions relate to an unestablished fact necessary to substantiate the claim, that is, evidence of relationship between the service-connected ulcerative colitis (Crohn's disease), including steroid therapy, and osteopenia to the extent it relates to joint pain.  

As the evidence raises a reasonable possibility of substantiating the claim, the evidence is new and material under 38 C.F.R. § 3.156.  And the claim of service connection for joint pain is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.

Skin Condition 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is, either evidence of skin disease in service or current skin disease related to service-connected ulcerative colitis, including steroid (Prednisone) therapy. 

In November 2005, the Veteran testified he was on Prednisone and tetracycline for about 11 years for treatment of Crohn's disease.  VA records show that from 2004 to 2009 the Veteran was treated for actinic keratoses.  In 2005 and in 2006, seborrheic keratosis was assessed.  In 2006, furuncle and contact dermatitis were also assessed.  The evidence is cumulative, that is, supporting evidence of evidence previously considered, namely, evidence of a skin condition, which was unrelated to service-connected ulcerative colitis (Crohn's disease), including steroid (Prednisone) therapy.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

On VA examination in March 2007, the VA examiner, a physician, stated that the Veteran's skin lesions, actinic keratosis, and basal cell carcinoma were less likely than not due to the medications that the Veteran took for ulcerative colitis.  This evidence opposes, rather than supports, the claim. As the evidence does not relate to an unestablished fact necessary to substantiate the claim, that is, either evidence of skin disease in service or current skin disease related to service-connected ulcerative colitis (Crohn's disease), including steroid (Prednisone) therapy, the evidence is not new and material under 38 C.F.R. § 3.156. 

In testimony in November 2005 and in other statements in support of his claim, the Veteran asserts that medication for service-connected ulcerative colitis (Crohn's disease) damaged his skin. 

To the extent that the Veteran relates his skin condition to medication for service-connected ulcerative colitis (Crohn's disease), the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

Skin disease caused by a medication is not a simple medical condition, because causation cannot be perceive through the senses without specialized education, training, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to state that his skin condition is caused by medication for service-connected ulcerative colitis (Crohn's disease).

For this reason, the Veteran's statements and testimony are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence that his skin condition is caused by medication for service-connected ulcerative colitis (Crohn's disease).  As the Veteran's statements and testimony are not competent evidence, the statements and testimony are not admissible and the statements and testimony are not new and material evidence.  See King at 21 (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).  

The Veteran submitted an online printout of "Side Effects-Prednisone," which included thin and shiny skin after prolonged use.  A medical article may be regarded as competent evidence where standing alone, the article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 (1998).

Although the article addresses the side effects of prolonged use of Prednisone, namely, thin and shiny skin, there is no reference to basal cell carcinoma, actinic keratosis, seborrheic keratosis, a furuncle, or contact dermatitis, which the Veteran has had. For this reason, the article does not provide a basis for finding plausible causality based upon the facts in this case, and the article is not competent evidence and the article is excluded as evidence.  

As the additional evidence is not new and material, the claim of service connection for skin disease to include as secondary to service-connected ulcerative colitis (Crohn's disease) is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence has been presented, the claim of service connection for a joint pain to include as secondary to service-connected ulcerative colitis (Crohn's disease) is reopened, and to this extent only the appeal is granted.

As new and material evidence has not been presented, the claim of service connection for skin disease to include as secondary to service-connected ulcerative colitis (Crohn's disease) is not reopened, and the appeal is denied.


REMAND 

Before deciding the claim of service connection for joint pain and muscle pain on the merits, as the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed under the duty to assist. 38 C.F.R. § 3.159(c)(4).






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a specialist in gastrointestinal diseases to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that:

a).  Osteopenia of the L-4 vertebral body and left hip, shown by bone density studies in 2003 and in 2007, is caused by service-connected ulcerative colitis and Crohn's disease or long term steroid treatment of Crohn's disease (the record shows that the Veteran was on prolonged steroid (Prednisone therapy for about a total of about 10 years, ending in 1988; or, 

b).  If osteopenia of the L-4 vertebral body and of the left hip was not caused by service-connected ulcerative colitis and Crohn's disease or long term steroid treatment of Crohn's disease, is osteopenia aggravated by the service-connected ulcerative colitis and Crohn's disease or long term steroid treatment of Crohn's disease. 

In this context, aggravation means a permanent increase in osteopenia, that is, an irreversible worsening of osteopenia beyond the natural clinical course and character of the condition due to the service-connected service-connected ulcerative colitis and Crohn's disease or long term steroid treatment of Crohn's disease. 


In formulating the opinion, the VA examiner is asked to address the following: 

The Veteran's long term steroid therapy was discontinued in 1988 and is that a factor in determining whether osteopenia was caused by or aggravated by service-connected service-connected ulcerative colitis and Crohn's disease or long term steroid treatment of Crohn's diseases.

Does osteopenia account for joint pain and muscle pain other than that associated with the L-4 vertebral body and left hip. 

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are several potential causes, when one cause, namely, the service-connected disability, including long term steroid treatment as described by the Veteran, is not more likely than any other to cause osteopenia and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.





2. After the development requested is completed, adjudicate the claims of service connection for joint pain, muscle pain, and osteopenia to include as secondary to service-connected ulcerative colitis (Crohn's disease) and steroid treatment.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


